Case 2:16-md-02744-DML-DRG ECF No. 698, PageID.30812 Filed 01/22/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 IN RE: FCA US LLC MONOSTABLE
 ELECTRONIC GEARSHIFT LITIGATION                              Case Number 16-md-02744
                                                              Honorable David M. Lawson
                MDL No. 2744                                  Magistrate Judge David R. Grand

                                               /

                           ORDER DENYING MOTION TO WITHDRAW

        On January 19, 2021, attorneys Elizabeth Fegan and Jason Zweig filed a motion for leave

 to withdraw their appearances as counsel of record for the plaintiffs. However, the motion did not

 indicate that counsel for the plaintiffs sought concurrence in the relief requested from counsel for

 the defendant before filing the motion, as the plaintiffs’ attorneys were required to do under the

 local rules of this Court. In this district, movants must seek concurrence in the relief requested

 before filing a motion with the Court. E.D. Mich. LR 7.1(a). If concurrence is obtained, the parties

 then may present a stipulated order to the Court. If concurrence is not obtained, Local Rule

 7.1(a)(2) requires that the moving party state in the motion that “there was a conference between

 the attorneys . . . in which the movant explained the nature of the motion and its legal basis and

 requested but did not obtain concurrence in the relief sought [] or . . . despite reasonable efforts

 specified in the motion, the movant was unable to conduct a conference.” E.D. Mich. LR 7.1(a)(2).

 Plaintiffs’ counsel did not state in their motion that concurrence was sought from counsel for the

 defendant before the motion was filed, and the motion therefore will be denied. However, the

 denial will be without prejudice to renewal after plaintiffs’ counsel has complied with the

 applicable court rules.

        Accordingly, it is ORDERED that the motion to withdraw (ECF No. 697) is DENIED
Case 2:16-md-02744-DML-DRG ECF No. 698, PageID.30813 Filed 01/22/21 Page 2 of 2




 without prejudice.

                                                s/David M. Lawson
                                                DAVID M. LAWSON
                                                United States District Judge

 Date: January 21, 2021




                                     -2-
